Citation Nr: 0703337	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  04-37 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from September 1967 to 
September 1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) San Juan, Commonwealth of Puerto Rico, 
Regional Office (RO).  The Board issued a decision in August 
2005 which denied the appeal.  However, the veteran 
subsequently appealed to the United States Court of Appeals 
for Veterans Claims (Court).  The Court issued an order in 
September 2006 which granted a Joint Motion to vacate the 
Board's decision and remand the case for further action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he contracted hepatitis C as a 
result of exposure to blood from wounded servicemen in 
Vietnam.  The Board's prior denial of the claim was based on 
a conclusion that the hepatitis most likely arose as a result 
of a blood transfusion which the veteran received many years 
after service in 1982.  

The Board's review of the claims file reveals that additional 
relevant items of evidence may exist.  In his claim for 
disability compensation for hepatitis C received by the VA in 
August 2001, the veteran reported that he had been treated 
for hepatitis shortly after service at the VA outpatient 
clinic in St. Croix.  He also testified during his hearing 
that he received treatment in the 1970's at the VA medical 
facility in San Juan.  Although the RO later obtained 
printouts of recent computerized treatment records, it 
appears that the RO did not specifically request older 
records from the period shortly after the veteran's 
separation from service in September 1971.  The Board notes 
that any record of treatment for hepatitis or jaundice prior 
to the veteran's receipt of a post-service blood transfusion 
would be highly probative of the question of whether the 
hepatitis C was contracted in service.  Therefore, additional 
efforts to obtain those early post-service records are 
required.   

The Board also concludes that VA has an additional duty to 
assist with the development of evidence as VA has not 
obtained evidence from the Social Security Administration 
regarding the veteran's claim for benefits administered by 
that agency.  Although his claim for benefits from the Social 
Security Administration was apparently denied, the agency may 
still have relevant medical records in their files.  Efforts 
to obtain such records should be accomplished.  The duty to 
assist is particularly applicable to records which are known 
to be in the possession of the Federal Government, such as 
military service department and SSA records.  See Counts v. 
Brown, 6 Vet. App. 473 (1994).  Thus, the Board must obtain 
all of the records pertaining to the SSA decision as such 
records may be relevant to the claims for VA benefits.  See 
Collier v. Derwinski, 1 Vet. App. 413 (1991).  

VA will make as many requests as are necessary to obtain 
relevant records from a Federal department or agency.  These 
records include but are not limited to military records, 
including service medical records; medical and other records 
from VA medical facilities; records from non-VA facilities 
providing examination or treatment at VA expense; and records 
from other Federal agencies, such as the Social Security 
Administration.  VA will end its efforts to obtain records 
from a Federal department or agency only if VA concludes that 
the records sought do not exist or that further efforts to 
obtain those records would be futile.  Cases in which VA may 
conclude that no further efforts are required include those 
in which the Federal department or agency advises VA that the 
requested records do not exist or the custodian does not have 
them.  38 C.F.R. § 3.159 (2006).  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4).  A VA liver disorders examination was 
previously conducted in February 2002.  The examiner stated 
at that time that it was not possible to determine when the 
veteran's hepatitis C virus was definitely acquired.  The 
Board notes, however, that additional items of evidence have 
been added to the claims file since the date of that 
examination, and still more evidence may be obtained during 
the course of the development requested in this remand.  In 
addition, the Board notes that it is not necessary for the VA 
to determine when the hepatitis C was "definitely" 
acquired.  An opinion as to when the disorder was most likely 
required would be adequate to resolve the claim.  In light of 
these factors, the Board concludes that another examination 
is warranted for the purpose of obtaining a more fully 
informed opinion.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the VA 
outpatient clinic in St. Croix and the VA 
Medical Center in San Juan and request 
copies of all treatment records 
pertaining to the veteran during the 
period from 1971 through 1979.  If such 
records have been retired to a storage 
facility, the RO should make appropriate 
efforts to obtain them.  Efforts should 
continue unless it is determined that the 
records do not exist or that further 
efforts to obtain them would be futile.  

2.  The RO should obtain from the SSA 
copies of all records pertinent to the 
veteran's claim for SSA disability 
benefits, as well as the medical records 
relied upon concerning that claim.  
Again, VA must continue its efforts until 
all records are obtained or unless it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain them would be futile.  If no such 
records exist, this should be documented.  

3.  The veteran should be afforded a VA 
liver disorders examination for the 
purpose of obtaining an opinion as to the 
likelihood that the current hepatitis C 
was incurred in or aggravated by service.  
The claims file must be made available to 
the examiner in connection with the 
examination.  The examiner is requested 
to review the evidence contained in the 
claims file and offer an opinion which 
specifically addresses whether it is at 
least as likely as not (i.e., to at least 
a 50-50 degree of probability) that the 
appellant's current hepatitis C is 
related to service, or whether such a 
connection to service is unlikely (i.e., 
less than a 50-50 probability).  The 
examiner should include a discussion as 
to whether in-service exposure due to 
handling wounded (or killed) servicemen 
or the post service blood transfusion was 
the more likely source of the infection.  

4.  Thereafter, the RO should review the 
examination report to ensure that it is 
in compliance with the terms of this 
remand.  If not, the report should be 
returned to the examiner for correction 
of any deficiency.  Where the remand 
orders of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998). 

5.  Thereafter, the RO should 
readjudicate the appellant's claim.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period should be allowed for 
the appellant to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



